Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 10-12, 14-18, and 20 are pending in this application. Claims 1, 11, and 20 are amended by applicant’s amendment filed 23 March 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10-12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (U.S. 2019/0114534, hereinafter “Teng”) in view of Young et al. (U.S. Patent 9,721,203, hereinafter “Young”), further in view of Springenberg, Jost Tobias, et al. (“Striving for simplicity: The all convolutional net,” arXiv preprint arXiv:1412.6806 (2014); hereinafter “Springenberg”), and further in view of Jian, Bao, Chen Yu, and Yu Jinshou (“Neural networks with limited precision weights and its application in embedded systems,” 2010 Second International Workshop on Education Technology and Computer Science. Vol. 1. IEEE, 2010; hereinafter “Jian”).
Regarding Claim 1, Teng teaches an operation apparatus, wherein the operation apparatus is configured to implement a multiplexing neural network architecture (figs. 1 and 3; ¶ [0027] – [0028] and [0041]), wherein the operation apparatus comprises:
a plurality of functional operation modules, wherein the functional operation modules include at least one of: a concat module, an unpooling module, a convolution module, or a quantizing module (figs. 3 and 5; ¶ [0053] – [0054]—the modules include convolution circuitry 362);
wherein the plurality of functional operation modules are connectable by way of combinations to form a plurality of operation paths (fig. 5, dispatch and addressing logic 502 and multiplexers 356 and 368; ¶ [0053] – [0054]—instructions control the multiplexers to connect modules along multiple operation paths);
wherein each of the operation paths is used to implement a computing logic, the computing logic including at least one of: a convolution processing, a deconvolution processing, a pooling processing, a quantizing processing, or a fully connected processing (figs. 3 and 5; ¶ [0053] – [0054]),
wherein each of the functional operation modules corresponds to one or more operation types, and wherein the operation types include a concat operation, an unpooling operation, a convolution operation, a pooling operation, a quantizing operation, a nonlinear operation, or a fully connected operation (fig. 3; ¶ [0053] – [0054]),
wherein the convolution module includes a convolution layer with a stride (¶ [0044] and [0048]);
the convolution module is used to implement the convolution operation when the stride of the convolution layer is 1 (¶ [0044], [0048], and [0056]), and the convolution module is used to implement the convolution operation and the pooling operation when the stride of the convolutional layer is not 1 (fig. 5; ¶ [0043], [0048], and [0053] – [0054]—the pooling operation can be selected or not selected regardless of the stride of the convolutional layer, and the combination of the matrix multiplier array 362, RELU and scaling 364, and pooling 366 can be called a “convolution module.” So the convolution module can implement the convolution operation and the pooling operation when the stride of the convolutional layer is not 1 {or any other value}).
Teng does not specifically teach:
the plurality of functional operation modules exclude a pooling module and a nonlinear activation module;
the convolution module is used to implement only the convolution operation when the stride of the convolution layer is 1, and the convolution module is used to implement both the convolution operation and the pooling operation when the stride of the convolutional layer is not 1, and
wherein the quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation function.
However, Young teaches a convolution module used to implement only a convolution operation when a stride of a convolution layer is 1, and the convolution module is used to implement both the convolution operation and a pooling operation when the stride of the convolutional layer is not 1 (col. 4, lines 23-48, col. 6, lines 41-57, and col. 14, line 47 – col. 15, line 13—when the stride is 1, a convolution operation is performed. When the stride is greater than one, a convolution operation is performed and a pooling operation is performed to provide the correct result for the stride).
These claimed elements were known in Teng and Young and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the operations performed for a given stride value of Young with the convolution modules selectively performing convolution and pooling operations of Teng to yield the predictable result of the convolution module is used to implement only the convolution operation when the stride of the convolution layer is 1, and the convolution module is used to implement both the convolution operation and the pooling operation when the stride of the convolutional layer is not 1. One would be motivated to make this combination for the purpose of reducing costs by using simple hardware to correctly perform complex convolution operations with selectable strides.
Teng/Young does not specifically teach the plurality of functional operation modules exclude a pooling module and a nonlinear activation module; and wherein the quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation function. However, Springenberg teaches excluding a pooling module (p. 2, section 2, first paragraph and p. 3, numeral “2” and the following paragraph—a pooling layer may be eliminated by using a convolution with a stride of greater than one. The experiments section on pp. 4-5 shows that this method results in a negligible loss of accuracy).
These claimed elements were known in Teng/Young and Springenberg and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the excluding a pooling operation of Springenberg with the functional operation modules and convolution module of Teng/Young to yield the predictable result of the plurality of functional operation modules excluding a pooling module; and the convolution module is used to implement only the convolution operation when the stride of the convolution layer is 1, and the convolution module is used to implement both the convolution operation and the pooling operation when the stride of the convolutional layer is not 1. One would be motivated to make this combination for the purpose of reducing costs by simplifying the hardware design to eliminate pooling operations.
Teng/Young/Springenberg does not specifically teach the functional operation modules exclude a nonlinear activation module; and wherein the quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation function. However, Jian teaches functional operation modules exclude a nonlinear activation module; and wherein a quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation function (p. 88, section III. C.—the activation function is quantized, which compresses the activation function parameters and implements the nonlinear activation function by replacing it with a lookup table).
All of the claimed elements were known in Teng/Young/Springenberg and Jian and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the activation function quantization/replacement of Jian with the operation modules of Teng/Young/Springenberg to yield the predictable result of the functional operation modules excluding a nonlinear activation module; and wherein the quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation function. One would be motivated to make this combination for the purpose of requiring less memory and computation power for embedded systems implementation (Jian, Abstract).
Regarding Claim 11, Teng teaches an operation execution device (figs. 1 and 2; ¶ [0027] and [0031]), comprising:
a controller (fig. 2, Processing System 210; ¶ [0032]);
a memory (fig. 2, System Memory 216; ¶ [0032]); and
an operation apparatus (figs. 1 and 2, Hardware Accelerator 116; ¶ [0028] and [0032]);
wherein the memory is configured to store a preset single instruction set, the preset single instruction set including a single instruction corresponding to a per-layer operation when the operation apparatus performs a multi-layer operation, wherein each of the single instructions includes a module selecting parameter and a module operating parameter (¶ [0048] and [0050]—module operating parameters specify thing such as convolution window and stride, matrix dimensions, etc. ¶ [0054] explains that the dispatch and addressing circuit controls the multiplexer 368 to select between the ReLU and scaling circuit 364 and the pooling circuit 366, indicating a module selecting parameter in the instructions);
wherein the controller is configured to:
read, from the memory, a current single instruction corresponding to a current layer operation as required by the operation apparatus, and parse the module selecting parameter and the module operating parameter included in the current single instruction, so as to determine an operation path corresponding to the current single instruction (¶ [0047] – [0049] and [0054]—instructions are parsed by the dispatch and addressing logic to determine an operation path by selecting inputs for multiplexers 356 and 368), and
send a control signal to the operation apparatus, so that the operation apparatus is connected with the operation path corresponding to the current single instruction (¶ [0048] – [0050] and [0054]);
wherein the operation apparatus is configured to be connected with the operation path corresponding to the current single instruction under control of the controller, perform operation on input data of the operation apparatus in the current layer operation by using the operation path corresponding to the current single instruction, and generate output data of the current layer operation (¶ [0048] – [0050] and [0054]),
wherein the input data of the current layer operation is output data obtained by the operation apparatus from a previous layer operation, and when the current layer is the first layer closest to input data of the operation apparatus, the input data of the current layer operation is an image to be processed (¶ [0052]—results from a layer are stored in memory and read to perform operations of a subsequent layer. ¶ [0023] and [0044] describe processing an input image);
wherein the operation apparatus is configured to implement a multiplexing neural network architecture, the operation apparatus including a plurality of functional operation modules, and the functional operation modules including at least one of: a concat module, an unpooling module, a convolution module, or a quantizing module (figs. 1, 3, and 5; ¶ [0027] – [0028], [0041], and [0053] – [0054]—the modules include convolution circuitry 362);
wherein the plurality of functional operation modules are connectable by way of combinations to form a plurality of operation paths, wherein each of the operation paths is used to implement a computing logic, the computing logic including at least one of: a convolution processing, a deconvolution processing, a pooling processing, a quantizing processing, or a fully connected processing (figs. 3 and 5; ¶ [0053] – [0054]),
wherein each of the functional operation modules corresponds to one or more operation types, and wherein the operation types include a concat operation, an unpooling operation, a convolution operation, a pooling operation, a quantizing operation, a nonlinear operation, or a fully connected operation (fig. 3; ¶ [0053] – [0054]),
wherein the convolution module includes a convolution layer with a stride (¶ [0044] and [0048]);
wherein the convolution module is used to implement the convolution operation when the stride of the convolution layer is 1 (¶ [0044], [0048], and [0056]), and the convolution module is used to implement the convolution operation and the pooling operation when the stride of the convolutional layer is not 1 (fig. 5; ¶ [0043], [0048], and [0053] – [0054]—the pooling operation can be selected or not selected regardless of the stride of the convolutional layer, and the combination of the matrix multiplier array 362, RELU and scaling 364, and pooling 366 can be called a “convolution module.” So the convolution module can implement the convolution operation and the pooling operation when the stride of the convolutional layer is not 1 {or any other value}).
Teng does not specifically teach:
the plurality of functional operation modules exclude a pooling module and a nonlinear activation module;
the convolution module is used to implement only the convolution operation when the stride of the convolution layer is 1, and the convolution module is used to implement both the convolution operation and the pooling operation when the stride of the convolutional layer is not 1, and
wherein the quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation function.
However, Young teaches a convolution module used to implement only a convolution operation when a stride of a convolution layer is 1, and the convolution module is used to implement both the convolution operation and a pooling operation when the stride of the convolutional layer is not 1 (col. 4, lines 23-48, col. 6, lines 41-57, and col. 14, line 47 – col. 15, line 13—when the stride is 1, a convolution operation is performed. When the stride is greater than one, a convolution operation is performed and a pooling operation is performed to provide the correct result for the stride).
These claimed elements were known in Teng and Young and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the operations performed for a given stride value of Young with the convolution modules selectively performing convolution and pooling operations of Teng to yield the predictable result of the convolution module is used to implement only the convolution operation when the stride of the convolution layer is 1, and the convolution module is used to implement both the convolution operation and the pooling operation when the stride of the convolutional layer is not 1. One would be motivated to make this combination for the purpose of reducing costs by using simple hardware to correctly perform complex convolution operations with selectable strides.
the plurality of functional operation modules exclude a pooling module and a nonlinear activation module; and wherein the quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation function. However, Springenberg teaches excluding a pooling module (p. 2, section 2, first paragraph and p. 3, numeral “2” and the following paragraph—a pooling layer may be eliminated by using a convolution with a stride of greater than one. The experiments section on pp. 4-5 shows that this method results in a negligible loss of accuracy).
These claimed elements were known in Teng/Young and Springenberg and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the excluding a pooling operation of Springenberg with the functional operation modules and convolution module of Teng/Young to yield the predictable result of the plurality of functional operation modules excluding a pooling module; and the convolution module is used to implement only the convolution operation when the stride of the convolution layer is 1, and the convolution module is used to implement both the convolution operation and the pooling operation when the stride of the convolutional layer is not 1. One would be motivated to make this combination for the purpose of reducing costs by simplifying the hardware design to eliminate pooling operations.
Teng/Young/Springenberg does not specifically teach the functional operation modules exclude a nonlinear activation module; and wherein the quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation function. However, Jian teaches functional operation modules exclude a nonlinear activation module; and wherein a quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation function (p. 88, section III. C.—the activation function is quantized, which compresses the activation function parameters and implements the nonlinear activation function by replacing it with a lookup table).
All of the claimed elements were known in Teng/Young/Springenberg and Jian and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the activation function quantization/replacement of Jian with the operation modules of Teng/Young/Springenberg to yield the predictable result of the functional operation modules excluding a nonlinear activation module; and wherein the quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation function. One would be motivated to make this combination for the purpose of requiring less memory and computation power for embedded systems implementation (Jian, Abstract).
Regarding Claims 6 and 17, Teng/Young/Springenberg/Jian teaches wherein a third operation path further includes a quantizing module, and the quantizing module is disposed at an end of the third operation path, so as to implement a quantizing processing (Jian, pp. 87-88, especially section III. C.—the quantizing module quantizes the activation function, which is disposed at an end of the operation path of a neuron).
Regarding Claim 10, Teng/Young/Springenberg/Jian teaches wherein the functional operation modules further includes a deconvolution module, a pooling module, or a fully connected module (Teng, fig. 3, pooling circuit 366; ¶ [0041] – [0042]).
Regarding Claim 12, Teng/Young/Springenberg/Jian teaches wherein the single instruction carries a parameter list, the parameter list exhibits the module selecting parameter and the module operating parameter one by one (Teng, ¶ [0048] and [0054]).
Regarding Claim 20, Teng teaches an operation execution method (¶ [0007]) comprising:
when a current layer operation of an operation apparatus starts, reading a current single instruction corresponding to the current layer operation, the single instruction carries a parameter list, the parameter list exhibits a module selecting parameter and a module operating parameter one by one (¶ [0048] and [0050]—module operating parameters specify thing such as convolution window and stride, matrix dimensions, etc. ¶ [0054] explains that the dispatch and addressing circuit controls the multiplexer 368 to select between the ReLU and scaling circuit 364 and the pooling circuit 366, indicating a module selecting parameter in the instructions);
parsing the module selecting parameter and the module operating parameter in the current single instruction, and determining functional operation modules required by the current layer operation and a module operating parameter corresponding to the functional operation module (¶ [0047] – [0049] and [0054]—instructions are parsed by the dispatch and addressing logic to determine an operation path by selecting inputs for multiplexers 356 and 368);
determining an operation path in the operation apparatus based on the functional operation modules required by the current layer operation and the module operating parameter corresponding to the functional operation module, wherein the operation path is composed by connecting the functional operation modules required by the current layer operation (¶ [0048] – [0050] and [0054]—the instruction is used to determine an operation path by selecting the appropriate inputs to the multiplexers); and
inputting input data of the current layer operation to the operation apparatus, so that the operation apparatus performs operation on the input data by using the determined operation path to generate output data of the current layer operation, wherein the input data of the current layer operation is output data obtained by the operation apparatus from a previous layer operation, and when the current layer is the first layer closest to input data of the operation apparatus, the input data of the current layer operation is an image to be processed (¶ [0048] – [0054]—results from a layer are stored in memory and read to perform operations of a subsequent layer. ¶ [0023] and [0044] describe processing an input image),
wherein the functional operation modules include at least one of: a concat module, an unpooling module, a convolution module and a quantizing module (figs. 3 and 5; ¶ [0053] – [0054]), and each of the functional operation modules corresponds to one or more operation types; wherein the operation types include a concat operation, an unpooling operation, a convolution operation, a pooling operation, a quantizing operation, a nonlinear operation or a fully connected operation (fig. 3; ¶ [0053] – [0054]),
wherein the convolution module includes a convolution layer with a stride (¶ [0044] and [0048]);
the convolution module is used to implement the convolution operation when the stride of the convolution layer is 1 (¶ [0044], [0048], and [0056]), and the convolution module is used to implement the convolution operation and the pooling operation when the stride of the convolutional laver is not 1 (fig. 5; ¶ [0043], [0048], and [0053] – [0054]—the pooling operation can be selected or not selected regardless of the stride of the convolutional layer, and the combination of the matrix multiplier array 362, RELU and scaling 364, and pooling 366 can be called a “convolution module.” So the convolution module can implement the convolution operation and the pooling operation when the stride of the convolutional layer is not 1 {or any other value}).
Teng does not specifically teach:
the functional operation modules exclude a pooling module and a nonlinear activation module;
the convolution module is used to implement only the convolution operation when the stride of the convolution layer is 1, and the convolution module is used to implement both the convolution operation and the pooling operation when the stride of the convolutional layer is not 1, and
wherein the quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation processing.
However, Young teaches a convolution module used to implement only a convolution operation when a stride of a convolution layer is 1, and the convolution module is used to implement both the convolution operation and a pooling operation when the stride of the convolutional layer is not 1 (col. 4, lines 23-48, col. 6, lines 41-57, and col. 14, line 47 – col. 15, line 13—when the stride is 1, a convolution operation is performed. When the stride is greater than one, a convolution operation is performed and a pooling operation is performed to provide the correct result for the stride).
These claimed elements were known in Teng and Young and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the operations performed for a given stride value of Young with the convolution modules selectively performing convolution and pooling operations of Teng to yield the predictable result of the convolution module is used to implement only the convolution operation when the stride of the convolution layer is 1, and the convolution module is used to implement both the convolution operation and the pooling operation when the stride of the convolutional layer is not 1. One would be motivated to make this combination for the purpose of reducing costs by using simple hardware to correctly perform complex convolution operations with selectable strides.
Teng/Young does not specifically teach the functional operation modules exclude a pooling module and a nonlinear activation module; and wherein the quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation processing. However, Springenberg teaches excluding a pooling module (p. 2, section 2, first paragraph and p. 3, numeral “2” and the following paragraph—a pooling layer may be eliminated by using a convolution with a stride of greater than one. The experiments section on pp. 4-5 shows that this method results in a negligible loss of accuracy).
These claimed elements were known in Teng/Young and Springenberg and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the excluding a pooling operation of Springenberg with the functional operation modules and convolution module of Teng/Young to yield the predictable result of the functional operation modules excluding a pooling module; and the convolution module is used to implement only the convolution operation when the stride of the convolution layer is 1, and the convolution module is used to implement both the convolution operation and the pooling operation when the stride of the convolutional layer is not 1. One would be motivated to make this combination for the purpose of reducing costs by simplifying the hardware design to eliminate pooling operations.
Teng/Young/Springenberg does not specifically teach the functional operation modules exclude a nonlinear activation module; and wherein the quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation processing. However, Jian teaches functional operation modules exclude a nonlinear activation module; and wherein a quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation processing (p. 88, section III. C.—the activation function is quantized, which compresses the activation function parameters and implements the nonlinear activation function by replacing it with a lookup table).
All of the claimed elements were known in Teng/Young/Springenberg and Jian and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the activation function quantization/replacement of Jian with the operation modules of Teng/Young/Springenberg to yield the predictable result of the functional operation modules excluding a nonlinear activation module; and wherein the quantizing module implements parameter compression, and the quantizing module further implements non-linear operation by quantizing a floating point value to a low bit value to replace a nonlinear activation processing. One would be motivated to make this combination for the purpose of requiring less memory and computation power for embedded systems implementation (Jian, Abstract).

Claims 3, 5, 7, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Young in view of Springenberg in view of Jian, as applied to claims 1 and 11, above, and further in view of Spizhevoy et al. (U.S. Patent 10,922,393, hereinafter “Spizhevoy”).
Regarding Claims 3 and 14, Teng/Young/Springenberg/Jian does not specifically teach wherein each of the operation paths includes at least the concat module and the convolution module. However, Spizhevoy teaches wherein each of operation paths includes at least a concat module and a convolution module (figs. 1 and 2; col. 10, line 47 – col. 11, line 4—each path of the neural network can include a concatenation layer and a convolution layer).
All of the claimed elements were known in Teng/Young/Springenberg/Jian and Spizhevoy and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the concat and convolution modules in each path of Spizhevoy with the operation paths of Teng/Young/Springenberg/Jian to yield the predictable result of wherein each of the operation paths includes at least the concat module and the convolution module. One would be motivated to make this combination for the purpose of improving the detection of patterns in images, as suggested by Spizhevoy, col. 1, lines 24-34.
Regarding Claims 5 and 16, Teng/Young/Springenberg/Jian/Spizhevoy teaches wherein in a second operation path, the convolution module includes a convolution layer having a convolution kernel size of 1*1 to implement a fully connected processing (Spizhevoy, col. 11, lines 46-61—the kernel size can be 1*1, which inherently implements fully-connected processing).
Regarding Claims 7 and 18, Teng/Young/Springenberg/Jian/Spizhevoy teaches wherein a fourth operation path includes only the concat module and the convolution module, so as to implement a convolution processing (Spizhevoy, col. 10, line 47 – col. 11, line 4—the operation paths can include any combination of layers {i.e. modules}, including only the concat module and the convolution module, so as to implement a convolution processing).

	
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Young in view of Springenberg in view of Jian in view of Spizhevoy, as applied to claims 3 and 14, above, and further in view of Kweon et al. (U.S. 2019/0385325, hereinafter “Kweon”).
Regarding Claims 4 and 15, Teng/Young/Springenberg/Jian/Spizhevoy does not specifically teach wherein a first operation path further includes the unpooling module, and the convolution module is connected after the unpooling module, so as to implement a deconvolution processing. However, Kweon teaches a first operation path further includes an unpooling module, and a convolution module is connected after the unpooling module, so as to implement a deconvolution processing (fig. 5; ¶ [0069] – [0070]).
All of the claimed elements were known in Teng/Young/Springenberg/Jian/Spizhevoy and Kweon and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the unpooling and convolution modules of Kweon with the operation paths of Teng/Young/Springenberg/Jian/Spizhevoy to yield the predictable result of wherein a first operation path further includes the unpooling module, and the convolution module is connected after the unpooling module, so as to implement a deconvolution processing. One would be motivated to make this combination for the purpose of improving the ability to recognize objects and depth from camera images (Kweon, ¶ [0026] – [0027]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 10-12, 14-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although Teng and Young do not teach all of the limitations of amended claims 1, 11, and 20, new prior art references Springenberg and Jian teach the amended limitations, as detailed above. In particular, Springenberg teaches using a convolution with a stride greater than one to replace a convolution+pooling operation, thus excluding a pooling module. And Jian teaches quantizing a nonlinear activation function, replacing it with a lookup table; this excludes an activation module and compresses parameters of the activation by quantizing a floating point value to a low bit value. Prior art reference Diril is no longer relied upon as a grounds of rejection because it has been replaced by Jian.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kim, Minje, and Paris Smaragdis (“Bitwise neural networks,” arXiv preprint arXiv:1601.06071 (2016)) teaches quantizing all values in a neural network to bipolar binaries, reducing a nonlinear activation function to a sign operation.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129